DETAILED ACTION
This is a Notice of Allowability based on the 16/451,678 application response filed on 03/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Franklin on 04/07/2021.
The application has been amended as follows:

In Claim 1 the limitation has been amended as --An weighted wearable training apparatus, comprising: a flexible planar weight shell having a front surface, a rear surface, a top, a bottom, a first side edge and a second side edge, the weight shell having a top layer of material, a middle layer of material and a bottom layer of material, the top layer of material being the front surface and the bottom layer of material being the rear surface the middle layer of material providing stability to the weight shell, and the weight shell being adapted to cover at least a portion of a user's limb; a plurality of pockets on the rear surface  at least one removable weight sized to fit within one of the plurality of pockets to add weight to at least a portion of the user's limb; at least one attachment mechanism for holding the weight shell to the user's limb.--
In Claim 11, the limitation has been amended to --An weighted wearable training apparatus, comprising: a flexible planar weight shell having a front surface, a rear surface, a top, a bottom, a first side edge and a second side edge, and the weight shell being adapted to cover at least a portion of a user's limb. the weight shell is adapted to fit around a shin pad; a plurality of pockets on the rear surface of the weight shell, the plurality of pockets being positioned in a side by side abutting orientation along an entire length of the rear surface, the weight shell having at least two tiers of pockets, the weight shell being shaped such that each consecutive tier of pockets has a width less than the tier of pockets above and each consecutive tier of pockets has a fewer number of pockets than the tier of pocket above creating a non-cylindrical shape, the weight shell is shaped such that a first tier of pockets is positioned above a second tier of pockets, the first tier of pockets having a width greater than the second tier of pockets; at least one removable weight sized to fit within one of the plurality of pockets to add weight to at least a portion of the user's limb; at least one attachment mechanism for holding the weight shell to the user's limb--
Claim 18 has been amended to be canceled.


Allowable Subject Matter
Claims 1, 3-4, 6-17, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Virji (WO2006/124133), Winston (US Publication No. 20100311551), and Stewart (US Patent No. 8443465) are prior arts of record that fail to teach the weight shell having a top layer of material, a middle layer of material and a bottom layer of material, the top layer of material being the front surface and the bottom layer of material being the rear surface the middle layer of material providing stability to the weight shell; the weight shell is adapted to fit around a shin pad, and a third tier of pockets is positioned below the second tier of pockets, the first tier of pockets having a width greater than the second tier of pockets and the second tier of pockets having a width greater than the third tier of pockets.
Claims 3-4, 8-10, 12-17, and 19 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NYCA T NGUYEN/Primary Examiner, Art Unit 3784